Citation Nr: 0208570	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury with osteochondritis and 
degenerative arthritis, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.
This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation.

A videoconference hearing was held in December 2000.  The 
Board remanded the veteran's claim in April 2002.

The veteran was notified by the RO in March 2002 that his 
representative was no longer authorized to represent 
claimants for benefits before the VA.  The veteran elected to 
proceed with his appeal without representation.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of a postoperative right knee injury with 
osteochondritis and degenerative arthritis are manifested by 
frequent episodes of "locking", pain, and effusion into the 
joint.

3.  The veteran's osteochondritis and degenerative arthritis 
of the right knee are manifested by mild loss of motion with 
associated pain on movement and degenerative osteoarthritic 
changes at the knee and patellofemoral joint with spurring 
shown in radiological examination reports.   


CONCLUSIONS OF LAW

1.  A higher rating under Diagnostic Code 5010-5258 for 
residuals of a postoperative right knee injury with 
osteochondritis and degenerative arthritis is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5010-5258 (2001).

2.  A separate 10 percent rating for service-connected 
residuals of a postoperative right knee injury with 
osteochondritis and degenerative arthritis, based on limited 
motion with pain, is warranted under Diagnostic Code 5010-
5003.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1999, the RO denied the veteran's claim for an 
increased evaluation for postoperative residuals of a right 
knee injury and continued a 10 percent rating under 
Diagnostic Code 5257, effective from November 1998.  The 
Board remanded the veteran's claim in April 2001 for the RO 
to re-evaluate if he was entitled to an increased evaluation.  
The RO was asked to determine whether the arthritis of the 
right knee claimed by the veteran was a service-connected 
disability and whether the assignment of separate ratings for 
the service-connected right knee disability would be 
appropriate.  In June 2001, the RO assigned the veteran a 20 
percent rating under Diagnostic Codes 5010-5258 for 
postoperative residuals of a right knee injury with 
osteochondritis and degenerative arthritis, effective from 
November 1998.  

The veteran contends that the disability due to his service-
connected postoperative residuals of a right knee injury with 
osteochondritis and degenerative arthritis is more severe 
than currently evaluated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support a higher 
rating under Diagnostic Code 5010-5258 or any other 
diagnostic code, but that a separate 10 percent rating is 
warranted under Diagnostic Code 5010-5003 for painful and 
limited motion of the knee.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Entitlement to an Increased Evaluation for Residuals of a 
Right Knee Injury

The veteran is currently rated 20 percent for postoperative 
residuals of a right knee injury with osteochondritis and 
degenerative arthritis under Diagnostic Codes 5010-5258.  
When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2001).  The veteran's service-connected right knee injury 
has been evaluated under Diagnostic Code 5010-5258 as 
analogous to arthritis and to other impairment of the knee 
encompassing effusion and locking pain. 

Diagnostic Code 5258 assigns a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  In this case, 
moderate effusion of the right knee was noted in the April 
1999 examination report.  In the April 1999 and May 2001 VA 
Compensation and Pension examination reports, both examiners 
stated that the veteran had functional limitation of range of 
motion of the right knee due to pain.  A 20 percent rating is 
the highest disability evaluation that may be assigned under 
Diagnostic Code 5258.

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003-5010 and 
5257.  See VAOPGCPREC 23-97.  The veteran was previously 
rated under Diagnostic Code 5257 for recurrent subluxation or 
instability of the knee.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  While the veteran 
stated that he experiences instability in the December 2000 
hearing transcripts, instability or subluxation was not 
demonstrated on clinical evaluation in last two VA 
examinations in November 1998 and May 2001.  Therefore, the 
Board concludes that the current medical evidence no longer 
supports a separate, compensable rating under Diagnostic Code 
5257 on the basis of the presence of instability or 
subluxation.

Under Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2001).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2001). 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2001).

In Lichtenfels v. Derwinski, 1 Vet App. 484, 488 (1991), the 
Court held that, when read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 state that painful motion of a major joint 
caused by degenerative arthritis (where the arthritis is 
established by x-ray) is deemed to be limited motion and 
entitles the veteran to a minimum 10 percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion.  Under Hicks v. Brown, 8 
Vet. App. 417 (1995), the Court noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful a motion of a major 
joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with x-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not limited, motion of the affected joint, a 10 
percent rating would be applied to the joint under Diagnostic 
Code 5003.

In this case, the veteran's flexion was recorded as 110 
degrees and the examiner described only a "slight snugness" 
in the veteran's extension of his right knee in the May 2001 
examination report.  Consequently, the limitation of flexion 
or extension reported does not support either a higher rating 
or a separate compensable rating under either Diagnostic Code 
5260 or 5261.

Nonetheless, the May 2001 radiology report shows that the 
veteran has degenerative osteoarthritic changes at the knee 
and patellofemoral joint with spurring.  Under Lichtenfels 
and Hicks, x-ray evidence of arthritis, plus painful motion 
of the knee, would support the assignment of a separate 
compensable rating under Diagnostic Code 5003.  

In this case, the veteran has some limitation of flexion, 
although not of a degree that would support a compensable 
rating under Diagnostic Code 5260.  Normal range of flexion 
of the knee is to 140 degrees.  38 C.F.R. Part 4, Plate II.  
The veteran has exhibited flexion to 110 degrees.  The Board 
finds that because there is x-ray evidence of degenerative 
osteoarthritic changes at the knee and patellofemoral joint 
with spurring and objective evidence of right knee pain with 
some limitation of flexion, the veteran is entitled to a 
separate 10 percent disability rating under Diagnostic Code 
5003.  See Lichtenfels v. Derwinski, 1 Vet App. 484, 488 
(1991).  A separate 10 percent rating for painful arthritis 
is warranted for the right knee.

The Board is not free to ignore the effects of pain caused by 
the veteran's right knee disability.  An evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran is competent to report pain in his knee.  
However, these complaints of pain do not exceed the criteria 
for the current 20 percent rating under Diagnostic Code 5258 
and/or 10 percent under Diagnostic Code 5003, both of which 
have taken pain into account in the assignment of the current 
rating. The record does not demonstrate objective evidence of 
instability or functional limitation that would warrant a 
higher rating under any applicable rating criteria. The 
record also does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his knee disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).

The Board has also considered whether the veteran's surgical 
scars warrant a separate compensable evaluation.  Diagnostic 
Code 7803 assigns a 10 percent rating for superficial scars 
that are poorly nourished with repeated ulceration.  A 10 
percent rating can be assigned under Diagnostic Code 7804 for 
superficial scars that are tender and painful on objective 
demonstration.  Under Diagnostic Code 7805, a scar is rated 
based upon limitation of function to the part affected.  See 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803-7805.  

The veteran does not demonstrate the criteria for a higher 
rating or for a separate compensable rating under Diagnostic 
Codes 7803-7805.  See 38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet App 259 (1994)(Impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).  In the May 2001 VA Compensation and Pension 
Examination report, the examiner noted that both the 
veteran's anterior most incision scar and lateral incision 
scar were well healed.  Observations of pain and tenderness 
were not included in the examiner's May 2001 report.  The 
examiner also reported that the veteran has hypesthesia 
between the two incision scars.  Hypesthesia is defined as 
hypoesthesia, an abnormally decreased sensitiveness of the 
skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 712 (24th 
ed. 1965).  However, based on this evidence, the veteran 
cannot receive a separate compensable evaluation under 
Diagnostic Codes 7803-7805.  The veterans' scars are well 
healed, not painful, not tender on objective demonstration, 
and do not cause limitation of function in his right knee.  
The claim's file does not indicate that the veteran has ever 
complained of disability related to these scars.  As the 
scars themselves have not been shown to result in disability, 
a separate rating is not warranted.  See Esteban, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  In this 
case, the Schedule is not inadequate.  It provides for higher 
ratings for a right knee disability.  As discussed above, 
however, the required criteria for the assignment of a higher 
schedular rating have not been shown.  The veteran's right 
knee disability has not required frequent periods of 
hospitalization.  In addition, it has not been shown that his 
right knee disability produces marked interference with the 
veteran's employment.

In brief, a higher evaluation is not warranted under 
Diagnostic Codes 5257, 5258, 5260, 5261, or 7803 through 
7805.  A 20 percent rating is the highest rating in the 
Schedule under Diagnostic Code 5258 for locking pain and 
effusion of the knee joint.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5258.  Current medical evidence no longer 
supports a separate, compensable rating under Diagnostic Code 
5257 on the basis of the presence of slight instability or 
subluxation.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257.  Diagnostic Codes 5003 and 5010 do not allow a rating 
higher than 20 percent to be assigned for degenerative 
arthritis based upon limitation of motion.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003, 5010, 5260, and 5261.  
The veteran also does not demonstrate the criteria for a 
higher rating or for a separate compensable rating under 
Diagnostic Codes 7803 through 7805 for scars.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet App 259 (1994). 

The Board finds that the evidence shows that the 20 percent 
rating currently in effect for the veteran's postoperative 
residuals of a right knee injury with osteochondritis and 
degenerative arthritis is still appropriate.  However, the 
Board also finds that a separate 10 percent rating for 
painful degenerative arthritis is warranted for the veteran's 
right knee disability.  See Lichtenfels v. Derwinski, 1 Vet 
App. 484, 488 (1991).

II. VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for postoperative 
residuals of a right knee injury specifically in a 
Supplemental Statement of the Case issued in June 2001.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder.  Moreover, the veteran has been afforded VA 
examination in connection with his claim.  The Board finds 
that VA's duty to assist the claimant under applicable 
provisions has been satisfied.


ORDER

An increased evaluation under Diagnostic Code 5010-5258 for 
postoperative residuals of a right knee injury with 
osteochondritis and degenerative arthritis is denied.  

A separate 10 percent, but no greater than 10 percent, rating 
under Diagnostic Code 5010-5003 for residuals of painful 
degenerative arthritis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 
 


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

